DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 06/10/2022. AS directed by the amendment, claims 1-3 have been amended. 
The amendment to the specification to add as appendix  is hereby acknowledged and will be entered in view of [00512] of the specification as filed that incorporates by reference. 
The amendments to the claims noted above, coupled with Applicant’s arguments are sufficient to overcome the 35 U.S.C 101 rejection of claim 3 and the 35 U.S.C 112(b) rejections of claims 1 and 2. Those rejections are hereby withdrawn. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "means for electronically providing combined thermal image information from the microbolometer... (Claim 1); “means for combining image data..." (Claim 2); and “means for electronically displaying or storing combined thermal image information" (Claim 2).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (U.S. 2009/0326383 A1, of record) in view of Whitestone et al. (U.S. 2012/0078113 A1, of record) in view of Hurley US 20060242186 A1.
Barnes et al. teach a method and apparatus for a combination thermal and visual image capturing USB peripheral device and method adapted to capture real time thermal and visual images of surface and subsurface biological tissue, comprising:
a power source (e.g. para 12 & 174, "power");
a long wave infrared sensor functionally connected to the power source (e.g. para 106 & 14); 
a short wave infrared sensor functionally connected to the power source (e.g. para 106, "SWIR"); 
a 3D camera functionally connected to the power source (e.g. para 106); 
a digital camera functionally connected to the power source (e.g. para 106, "camera"); a housing, the 3D and digital cameras contained within the housing (e.g. fig. 2A); and 
means for electronically providing combined thermal image information from the sensors and visual image information from digital camera and the 3D camera to another electronic device or system in a single or layered image (e.g. para 176 “image constructor 256” is an equivalent thereof for a laser projector disclosed in the specification as filed in para 00513-00514 since the image constructor combines data from the digital camera and the infrared sensors to produce the fused 3D image, hence an infrared laser projector).
Barnes et al. teach the limitations as described above but may fail to explicitly teach that the sensors are microbolometers capable of passively reading emitted radiant energy generated by subcutaneous and skin tissue by detecting long-wave infrared radiation.  However, Barnes et al. do teach that the spectral imaging data can be any combination of sensory data, including that of a thermal imaging sensor (e.g. para 43).  In the same field of endeavor, Whitestone et al. teach using a thermal imager, the thermal imager being a microbolometer array (e.g. para 27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize microbolometer arrays capable of passively reading emitted radiant energy generated by subcutaneous and skin tissue by detecting long-wave infrared radiation.  This imaging modality is a well-known solution to the problem of thermal imaging data acquisition (e.g. para 27). 
Barns et al. in view of Whitestone may fail to explicitly disclose that thermal image information from the microbolometers are represented as relative thermal intensity values. However, Hurley discloses thermal imaging data from infrared imaging cameras [0048] comprising an intensity logic that facilitates a more accurate identification of an object of interest based on relative thermal intensity of the object [0050], [0067]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to present thermal images from the microbolometers as relative intensity values, for more accurate identification of objects in the biological tissue of interest.
Barnes et al. may fail to explicitly teach a 3D camera functionally connected to the power source.  However, Barnes et al. do teach various sensors of different types, and generating a 3D hyperspectral 3D dataset (e.g. para 106).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a 3D camera in order to provide more image information in the fused dataset (e.g. para 106).
Response to Arguments
Applicant’s arguments with respect to prior art rejections of claims 1-3 have been considered but are moot because the new ground of rejection  set forth in this Office action, further in view of Hurley, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793